Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner notes that the assigned examiner has switched from JASON C SMITH to the undersigned. Examiner reviewed the prior office action and agrees with Applicant that the “rejection of claim 1 based on 35 USC 103 and citing solely the Beck reference [was] inappropriate.” Remarks, 1. The prior rejection is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 sets forth a first and second power source but the specification fails to provide any details on what these sources are and what the context is for a “power source.” Is this gasoline versus diesel? Is this an electrical source versus a solar source? Is this a drive system on both terminal ends? There is nothing in the specification providing any details or context or structural relationship of the first and second power sources to describe how such is incorporated into the claimed transportation system. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because the power system lacks antecedent basis in the claims. Claim 5, from which claim 6 depends from sets forth a power supply. Further, it is not clear from the specification what the difference is between the power supply and the power sources. Examiner notes that there is little support in the specification to provide any context to these terms.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4, 5, and 8–9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4864937 to Kunczynski.

Regarding claims 1 and 8, Kunczynski discloses a transportation system comprising: a support structure (e.g. 27); a vertical loop (i.e. including upper rope 57 and lower rope 56 shown in Fig. 4) supported from the support structure (see Fig. 2); a power supply 51 (examiner notes that the specification fails to provide any structure or definition for this so this should not be further defined upon a subsequent amendment) for moving the vertical loop (as evident from Fig. 2 / 3); and, a gondola cabin 46 supported from the vertical loop (see Fig. 2).

Regarding claims 2 and 9, Kunczynski discloses the system of claim 1, wherein the vertical loop travels in a first direction at a first elevation (i.e. 57, to the right as shown in Fig. 4) and in a second direction at a second elevation (i.e. 56 which is at a lesser vertical height than 57 and going to the left).

Regarding claim 3, Kunczynski discloses the system of claim 2, wherein the first direction is opposite the second direction and the first elevation is above the second elevation (as evident from Fig. 2, 4). 

Regarding claim 4, Kunczynski discloses the system of claim 3, wherein the vertical loop comprises a first end and a second end (as evident from Fig. 1); and, the support structure comprises a first terminal 27 structure located at the first end of the vertical loop and a second terminal structure located at the second end of the vertical loop 36 (as evident from Fig. 1 with 27 shown in detail in Fig. 2 and Fig. 3).

Regarding claim 5, Kunczynski discloses a transportation system comprising: a support structure (e.g. 27); a first vertical loop 41 supported from the support structure (i.e. including upper rope 57 and lower rope 56 shown in Fig. 4); a second vertical loop 42 supported from the support structure adjacent to the first vertical loo (see Fig. 1, 3); a power supply 51 (see Fig. 3) for moving the first and second vertical loops; a first gondola cabin 46 supported from the first vertical loop; and a second gondola cabin  supported from the second vertical loop (not shown but described throughout the specification; e.g. col. 3, ln 46–48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunczynski  in view of 4848241 to Kunczynski (“‘241”)

Regarding claims 6 and 7 as best understood, Kunczynski discloses system of claim 5, wherein the power system comprises: a first power source for operating the first vertical loop; but does not disclose a second power source independent of the first for operating the second vertical loop. However, ‘241 discloses drive means at both ends (see col. 7, ln 41–45). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of providing a redundant power means to ensure there is a drive system at both ends to prevent a stalled throughput of passengers in the event one of the drive means fails.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617